           Case 5:18-cv-07677-NC Document 193 Filed 08/27/20 Page 1 of 2



                                                                              Aug 27 2020
 1 HANSON BRIDGETT LLP
   KURT A. FRANKLIN, SBN 172715
 2 kfranklin@hansonbridgett.com
   GYMMEL M. TREMBLY, SBN 327236
 3 gtrembly@hansonbridgett.com
   425 Market Street, 26th Floor
 4 San Francisco, California 94105
   Telephone:    (415) 777-3200
 5 Facsimile:    (415) 541-9366

 6 Attorneys for
   ALAMEDA HEALTH SYSTEM
 7

 8                                 UNITED STATES DISTRICT COURT

 9                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

10

11 ASHOK BABU, ROBERT BELL, IBRAHIM                    Case No. 5:18-cv-07677-NC
   KEEGAN-HORNSBY, DEMAREA
12 JOHNSON, BRANDON JONES,
   STEPHANIE NAVARRO, ROBERTO
13 SERRANO, and ALEXANDER
   WASHINGTON on behalf of themselves and
14 all others similarly situated,                      ORDER DENYING DISABILITY RIGHTS
                                                       CALIFORNIA’S REQUEST TO RELATE
15                   Plaintiffs,                                    CASES

16            v.
                                                       Hon. Nathanael Cousins
17 COUNTY OF ALAMEDA; GREGORY J.
   AHERN in his official capacity as Sheriff of
18 the Alameda County Sheriff’s Office;
   KARYN TRIBBLE in her official capacity as
19 Director of Alameda County Behavioral
   Health Department,
20
                  Defendants.
21

22

23            Disability Rights California’s Administrative Motion to Consider Whether Cases Should
24 Be Related in Babu, et al. v. County of Alameda, et al., Case No. 5:18-cv-07677-NC, to Disability

25 Rights California v. County of Alameda, et al., Case No. 3:20-cv-05256-JCS came before this

26 Court. (Dkt. No. 185)

27 / / /

28 / / /

                                                  -1-                   Case No. 5:18-cv-07677-NC
           [PROPOSED] ORDER DENYING DISABILITY RIGHTS CALIFORNIA’S REQUEST TO RELATE CASES
       Case 5:18-cv-07677-NC Document 193 Filed 08/27/20 Page 2 of 2




 1         The Court finds that relating the cases is not appropriate. Disability Rights California’s

 2 Administrative Motion to Consider Whether Cases Should Be Related is denied.

 3         IT IS SO ORDERED.
                                                                                 ISTRIC
                                                                            TES D      TC
 4 DATED: August 27, 2020                                                 TA




                                                                                                O
                                                                     S




                                                                                                 U
                                                                    ED
 5




                                                                                                  RT
                                                                                              ED
                                                                                      ORDER




                                                                UNIT
                                                                                O
 6                                                                       IT IS S




                                                                                                        R NIA
                                                  NATHANAEL M. COUSINS
 7                                                United States Magistrate Judge      . Cousins




                                                                NO
                                                                            thanael M
                                                                          Judge Na




                                                                                                        FO
                                                                  RT
 8




                                                                                                    LI
                                                                         ER




                                                                    H




                                                                                                A
                                                                              N                     C
 9                                                                                              F
                                                                                  D IS T IC T O
                                                                                        R
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-                   Case No. 5:18-cv-07677-NC
       [PROPOSED] ORDER DENYING DISABILITY RIGHTS CALIFORNIA’S REQUEST TO RELATE CASES
